Citation Nr: 0832290	
Decision Date: 09/19/08    Archive Date: 09/30/08

DOCKET NO.  00-20 725	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a testicular 
disorder and if so, whether the reopened claim should be 
granted.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Tahirih S. Samadani




INTRODUCTION

The veteran served on active duty from October 1952 to 
October 1954 with additional service in the Army Reserve 
including inactive duty for training in April 1959.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2000 rating decision of the San Juan, 
Puerto Rico, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

In an October 2002 decision, the Board denied the veteran's 
appeal.  He thereafter appealed to the United States Court of 
Appeals for Veterans Claims (Court).  In October 2003, the 
Court vacated the Board's decision and remanded the case for 
action consisted with a joint motion of the parties.  When 
the case was before the Board in June 2004, August 2006 and 
June 2007, it was remanded for further action.  The case has 
been returned to the Board for further appellate action.


REMAND

A June 1998 Board decision denied entitlement to service 
connection for a testicular disorder and the veteran did not 
appeal the decision.  The veteran filed a claim to reopen his 
claim for service connection for a testicular disorder in 
July 1998.  

In its June 2007 remand, the Board ordered that the veteran 
be provided a letter explaining the correct bases for the 
prior denial of the veteran's claim.  The letter also needed 
to include the correct definition of new and material 
evidence for claims to reopen filed prior to August 29, 2001.  
The Board notes that the Appeals Management Center (AMC) 
attempted to comply with the Board's remand instruction by 
providing the veteran with a letter in July 2007.  The AMC 
correctly explained the bases for the prior denial of the 
veteran's claim but failed to include the definition of new 
and material evidence that is applicable to the veteran's 
claim to reopen.  The amended definition of new and material 
evidence, codified at 38 C.F.R. § 3.156(a), is not 
liberalizing.  It applies to any claim to reopen a finally 
decided claim received on or after August 29, 2001.  66 Fed. 
Reg. 45,620, 45,629.  It does not apply to the appellant's 
claim to reopen, which was received before that date.

In a case such as this, where the remand orders of the Board 
are not complied with, the Board errs as a matter of law when 
it fails to ensure compliance.  See Stegall v. West, 11 Vet. 
App 268 (1998).

Accordingly, this case is REMANDED to the RO or the AMC, in 
Washington, D.C., for the following actions:

1.  The veteran and his representative 
should be provided all notice required 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), to include the definition of 
new and material evidence, as specified 
in 38 C.F.R. § 3.156(a) (2001).  

2.  The AMC or the RO should also 
undertake any other development it 
determines to be indicated.

3.  Then, the AMC or the RO should 
adjudicate the issue on appeal.  If the 
benefit sought on appeal is not granted 
to the veteran's satisfaction, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and afforded the requisite 
opportunity to respond.  Thereafter, 
subject to current appellate procedures, 
the case should be returned to the Board 
for further appellate consideration, if 
appropriate.

By this remand, the Board intimates no opinion as to any 
final outcome of this case. The veteran need take no action 
until he is otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




